Citation Nr: 0712150	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  03-32 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 
50 percent for service-connected post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1969 
to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  Specifically, in that decision, the RO granted 
service connection for post-traumatic stress disorder (PTSD) 
and awarded a 10 percent evaluation to this disability, 
effective from August 2002.  

Following receipt of notification of that decision, the 
veteran perfected a timely appeal with respect to the issue 
of entitlement to a higher initial disability rating for 
service-connected increased PTSD.  In July 2003, the RO 
awarded an initial rating of 50 percent, effective from 
August 2002, for this condition.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

In May 2005, the veteran underwent a VA examination for his 
PTSD.  The claims file was not made available to the examiner 
for this examination.  At that time, he complained of 
difficulty sleeping, flashbacks and nightmares related to his 
Vietnam experiences, avoidance of exposure to Iraq war news, 
startle responses, disassociative symptoms, panic attacks 
(which do not require hospitalization), and some episodes of 
depression and crying spells (which do not necessitate 
leaving work).  In addition, he described doing ranch work to 
avoid interaction with people, being unable to shop, having 
no definite hobbies, and sleeping with a gun under his 
pillow.  Although the examiner concluded that the veteran's 
combat-related PTSD was only moderate in severity, the 
examiner assigned a global assessment of functioning (GAF) 
score of 50.  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994) which notes that a GAF score of 41 to 
50 is illustrative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job) 
(emphasis added).  

Furthermore, VA outpatient treatment records dated between 
February and May 2006 reflect the veteran's complaints of a 
worsening of his PTSD symptomatology, including an inability 
to achieve restorative sleep, frequent nightmares, increased 
problems with concentration, and a discouraged mood.  At an 
April 2006 VA outpatient treatment session, the veteran 
specifically reported that his "symptoms are getting worse 
and harder to deal with."  

At the May 2006 Travel Board hearing, the veteran similarly 
testified that his PTSD symptoms have worsened since his last 
VA PTSD examination in 2005.  May 2006 hearing transcript 
(2006 T.) at 2-3, 11-12.  Specifically, the veteran testified 
that he is experiencing increased isolation and more 
flashbacks and nightmares.  2006 T. at 3-4.  The veteran's 
wife testified that she has observed a "drastic change" in 
the veteran's condition in the past eight months.  
2006 T. at 12.  In particular, the veteran's wife testified 
that the veteran has changed from being a "workaholic" to 
someone who "com[es] . . . home and . . . [does] not hav[e] 
. . . any desire to do anything."  2006 T. at 7-8.  
According to the testimony of the veteran's wife, the veteran 
is "very anxious" and "very cautious" when he goes out 
into the public and returns home "very quickly."  
2006 T. at 6-7.  In addition, the veteran's wife testified 
that his short-term memory and sleeping problems have 
worsened and that he now sometimes gets confused.  
2006 T. at 9-10  

In light of the reports of increasing PTSD symptomatology 
since the May 2005 VA examination, as well as the defects in 
that examination caused by the claims file not being made 
available to the examiner for review, and the disparity 
between the assigned GAF score of 50 and the examiner's 
assessment of the PTSD condition as being only moderate in 
severity, the Board finds that a remand is required.  On 
remand, the veteran should be afforded an additional VA 
examination to determine the current nature and severity of 
his service-connected PTSD.  

Also at the May 2006 hearing, the veteran testified that he 
has been receiving treatment for his PTSD at the VA Medical 
Center (VAMC) in Waco, Texas, since September 2002, and at 
the VA Vet Center in Fort Worth, Texas, since approximately 
the summer of 2002.  2006 T. at 4-5, 11-12.  With regard to 
relevant medical care received at the Waco VAMC, the veteran 
testified that he was treated there from January through May 
of 2006 and, in fact, had just received treatment at that 
facility on the morning of the Travel Board hearing.  2006 T. 
at 15-16.  

The claims folder contains records of PTSD treatment that the 
veteran has received through the Central Texas VA Health Care 
System (HCS) from August 2002 to February 2005, and from 
February to April 2006.  In view of the veteran's testimony 
regarding his continued PTSD treatment, an additional attempt 
needs to be made on remand to procure all available records 
of PTSD treatment that the veteran has received through the 
Central Texas HCS (Waco and Fort Worth) that have not been 
previously obtained and associated with his claims file.  

Furthermore, while the claims folder contains letters from 
licensed clinical social workers who have treated and 
evaluated the veteran at the VA Vet Center in Fort Worth, the 
only actual treatment records from this facility which are 
included in his claims file are dated from August 2002 to 
December 2003.  On remand, therefore, an attempt should be 
made to procure all available records of PTSD treatment that 
the veteran has received at the VA Vet Center in Fort Worth, 
Texas since December 2003.  

Accordingly, this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

1.  The AOJ should obtain and associate 
with the claims file copies of all records 
of treatment provided for PTSD at the VA 
Vet Center in Fort Worth from December 
2003 to the present, and from the Waco 
VAMC from February 2005 to the present.  
Records of treatment received for PTSD 
from any other facility contained in the 
Central Texas HCS, if any, since February 
2005 also should be obtained.  

2.  Thereafter, the veteran should be 
scheduled for a psychiatric examination 
for his service-connected PTSD.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  Any testing deemed 
necessary, if any, should be performed.  

In addressing the level of severity of the 
veteran's PTSD condition, the examiner is 
specifically asked to address whether this 
condition has improved, worsened, or 
stayed the same since August 2002 
(effective date for grant of service 
connection).  Additionally, to the extent 
possible, the examiner is requested to 
assign a GAF score that solely reflects 
the level of disability being caused by 
the service-connected PTSD condition, and 
to reconcile this score with the one 
assigned in the May 2005 VA examination 
report.  

3.  The AOJ should then re-adjudicate the 
issue of entitlement to an initial 
disability rating greater than 50 percent 
for service-connected PTSD.  If the 
decision remains in any way adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue on appeal, as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on a matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



